Citation Nr: 1136283	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to burial allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946.  He died in February 2008.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board must address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), which imposes obligations on VA in terms of its duties to notify and assist claimants.  A review of the claims file reveals that the appellant has not been properly notified of the provisions of the VCAA.  Therefore, it is apparent that the Board must remand this case to ensure that the appellant is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  

In this case, the Veteran had active military service from April 1945 to October 1946.  Unfortunately, he passed away in February 2008.  The appellant, who is the Veteran's daughter, submitted an application for burial benefits in June 2008.  A funeral home expense receipt also indicates that it was she who paid $9,634 to cover the costs of the Veteran's final expenses.

Claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (2010).  

According to the Veteran's death certificate, the cause of death was congestive heart failure due to coronary artery disease and hypertension.  At the time of his death, service connection was not in effect for any disability.  There is no indication, nor is it contended, that the Veteran's death was due to a service-connected disorder or that the fatal congestive heart failure, coronary artery disease, or hypertension was attributable to the Veteran's active duty service.   

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2010).

Specifically, if the cause of a Veteran's death is not service-connected, entitlement to nonservice-connected pension is warranted if at the time of the Veteran's death, he was in receipt of pension or compensation; he had an original claim for either benefit pending at the time his death for which there was evidence available on the date of death to support the award for compensation or pension; he was a Veteran of any war, there is no next of kin, and the Veteran's estate funds are insufficient to cover expenses; or he died from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. §§ 3.1600(b) and (c) (2010).

The Board notes that the Veteran had a claim pending for service connection and pension at the time of his death.

In September 2007, the Veteran filed a claim for service connection for hearing loss and indicated that he was exposed to severe noise trauma during WWII.  The Veteran also filed a claim for nonservice-connected pension and for Special Monthly Pension for Aid and Attendance for severe dementia, diabetes, high blood pressure, heart condition with triple by-pass, atrial fibrillation, edema of the legs, feet, and hands, glaucoma, and optic nerve death.  

The Veteran indicated on his application for compensation that his right ear hearing loss disability began in 1945 and that he had been treated from 2002.  The record indicates that the Veteran was seen for a hearing test at age 68 in 1984, which showed sensorineural hearing loss bilaterally.  

The Veteran's service treatment records were not obtained.  VA must make a "reasonable effort" to obtain these records.  If the RO did make a reasonable effort to obtain the service treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002). As VA has a duty to request all available and relevant records from Federal agencies, another search must be made.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010). See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is hereby REMANDED for the following actions:

1.  Development contemplated by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) should be undertaken, including, but not limited to, informing the appellant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to obtain; and (3) that the appellant is expected to provide.  

2.  The National Personnel Records Center should be requested to provide the Veteran's service treatment records from April 1945 to October 1946.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. 

3.  In light of the above, the claim should be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


